UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21982 Guggenheim Strategic Opportunities Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:May 31 Date of reporting period:June 1, 2010 - May 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com/gof your window to the LATEST, most up-to-date information about the Guggenheim Strategic Opportunities Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/gof, you will find: · Daily, weekly and monthly data on share prices,net asset values, distributions and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Guggenheim Partners Asset Management, LLC and Guggenheim Funds Investment Advisors, LLC are continually updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. 2 l Annual Report l May 31, 2011 GOF l Guggenheim Strategic Opportunities Fund Dear Shareholder | We thank you for your investment in the Guggenheim Strategic Opportunities Fund (the “Fund,” previously known as the Claymore/Guggenheim Strategic Opportunities Fund). This report covers the Fund’s performance for the fiscal year ended May 31, 2011. The Fund’s investment objective is to maximize total return through a combination of current income and capital appreciation. The Fund seeks to achieve that objective by combining a credit-managed fixed-income portfolio with access to a diversified pool of alternative investments and equity strategies. The Fund pursues a relative value-based investment philosophy, which utilizes quantitative and qualitative analysis to seek to identify securities or spreads between securities that deviate from their perceived fair value and/or historical norms. Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Adviser”) serves as the investment adviser to the Fund. Guggenheim Partners Asset Management, LLC (“GPAM” or the “Sub-Adviser”) serves as the Fund’s investment sub-adviser and is responsible for the management of the Fund’s portfolio of investments. Each of the Adviser and the Sub-Adviser is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm with more than $100 billion in assets under management and supervision. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended May 31, 2011, the Fund returned 26.14% on an NAV basis and 40.85% on a market price basis. The closing price of the Fund’s shares as of May 31, 2011, was $22.32, which represented a premium of 10.99% to the NAV of $20.11. The closing price of the Fund’s shares as of May 31, 2010, was $17.46, which represented a discount of 0.57% to the NAV of $17.56. The market value of the Fund’s shares fluctuates from time to time and it may be higher or lower than the Fund’s NAV. During the 12-month period ended May 31, 2011, the Fund paid monthly dividends of $0.154 per share, plus a special dividend of $0.027 in December 2010. The most recent dividend represents an annualized distribution rate of 8.28% based on the Fund’s last closing market price of $22.32 as of May 31, 2011. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 36 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the monthly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. Since the Fund endeavors to maintain a stable monthly distribution, the DRIP plan effectively provides an income averaging technique, which causes shareholders to accumulate a larger number of Fund shares when the market price is depressed than when the price is higher. To learn more about the Fund’s performance and investment strategy, we encourage you to read the Questions & Answers section of the report, which begins on page 5. You’ll find information on GPAM’s investment philosophy, their views on the economy and market environment, and detailed information about the factors that impacted the Fund’s performance. Annual Report l May 31, 2011 l 3 GOF l Guggenheim Strategic Opportunities Fund l Dear Shareholder continued We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/gof. Sincerely, Kevin M. Robinson Chief Executive Officer Guggenheim Strategic Opportunities Fund June 30, 2011 4 l Annual Report l May 31, 2011 GOF l Guggenheim Strategic Opportunities Fund l Questions & Answers | Guggenheim Strategic Opportunities Fund (the “Fund”) is managed by a team of seasoned professionals at Guggenheim Partners Asset Management, LLC (“GPAM”). This team includes B. Scott Minerd, Chief Executive Officer and Chief Investment Officer; Anne Bookwalter Walsh, CFA, JD, Senior Managing Director; Michael Curcio, Senior Managing Director; and Kerim Engin, Ph. D., Managing Director & Director of Risk Management. In the following interview, the investment team discusses the market environment and the Fund’s performance for the Fund’s fiscal year ended May 31, 2011. Please remind us of this Fund’s objective and the way it is managed. The Fund’s investment objective is to seek to maximize total return through a combination of current income and capital appreciation. The Fund pursues a relative value-based investment philosophy, which utilizes quantitative and qualitative analysis to seek to identify securities or spreads between securities that deviate from their perceived fair value and/or historical norms. GPAM seeks to combine a credit-managed fixed-income portfolio with access to a diversified pool of alternative investments and equity strategies. There is no guarantee that the perceived fair value will be achieved. The Fund seeks to achieve its investment objective by investing in a wide range of fixed income and other debt and senior equity securities (“income securities”) selected from a variety of sectors and credit qualities, including, but not limited to, corporate bonds, loans and loan participations, structured finance investments, U.S. government and agency securities, mezzanine and preferred securities and convertible securities, and in common stocks, limited liability company interests, trust certificates and other equity investments (“common equity securities”) that GPAM believes offer attractive yield and/or capital appreciation potential, including employing a strategy of writing (selling) covered call and put options on such equities. GPAM believes the volatility (risk) of the Fund can be reduced by diversifying the portfolio across a large number of sectors and securities, many of which historically have not been highly correlated to one another. Under normal market conditions: • The Fund may invest up to 60% of its total assets in income securities rated below investment grade (commonly referred to as “junk bonds”). • The Fund may invest up to 20% of its total assets in non-U.S. dollar-denominated fixed-income securities of corporate and governmental issuers located outside the U.S., including up to 10% of total assets in income securities of issuers located in emerging markets. • The Fund may invest up to 50% of its total assets in common equity securities consisting of common stock; and • The Fund may invest up to 30% of its total assets in investment funds that primarily hold (directly or indirectly) investments in which the Fund may invest directly and may invest up to 20% of the Fund’s total assets in investment funds that are registered as investment companies under the Investment Company Act of 1940, as amended (the “1940 Act”) to the extent permitted by applicable law and related interpretations of the staff of the U.S. Securities and Exchange Commission. GPAM’s investment process is a collaborative effort between its Portfolio Construction Group, which utilizes tools such as a proprietary risk optimization model to determine allocation of assets among a variety of sectors, and its Sector Specialists, who are responsible for security selection within these sectors and for implementing securities transactions. The Fund seeks to enhance the level of distributions by utilizing financial leverage through borrowings, reverse repurchase agreements or other forms of debt. As of May 31, 2011, the amount of leverage was approximately 30% of the Fund’s total assets. Although the use of financial leverage by the Fund may create an opportunity for increased return for the common shares, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with the financial leverage proceeds are greater than the cost of the financial leverage, then the common shares’ return will be greater than if financial leverage had not been used. Conversely, if the income and gains from the securities purchased with the financial leverage is less than the cost of the financial leverage then the return on the common shares will be less than if financial leverage had not been used. There can be no assurance that a leveraging strategy will be implemented or that it will be successful during any period during which it is employed. Please tell us about the market environment over the last year. As the U.S. and world economy continued to recover, albeit at a relatively modest pace, financial markets were generally strong, although with considerable volatility. U.S. equities were generally the strongest major asset class. In the bond market, the spread sectors (that is, bonds that carry credit risk) performed especially well, as investors in search of yield embraced risky assets. High yield bonds and riskier asset classes such as asset-backed securities (“ABS”), riskier sectors of commercial mortgage-backed securities (“CMBS”), and Annual Report l May 31, 2011 l 5 GOF l Guggenheim Strategic Opportunities Fund l Questions & Answers continued non-agency residential mortgage-backed securities (“RMBS”) were among the best performing asset classes. For the 12-month period ended May 31, 2011, the Standard & Poor’s 500 Index (the “S&P 500”), which is generally regarded as an indicator of the broad U.S. stock market, returned 25.95%. The Barclays Capital U.S. Aggregate Bond Index (the “Barclays Aggregate Index”), which is a proxy for the investment grade bond market, returned 5.84%. Reflecting investors’ increased appetite for risk and their search for yield, the return of the Barclays U.S. Corporate High Yield Index was 18.22%. The return of the Barclays Capital 1-3 Month U.S. Treasury Bill Index was just 0.15%, a reflection of the record low Fed Funds target rate set between zero and 0.25%. How did the Fund perform during this period? The Fund performed very well over the last year, as it has done in previous periods. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended May 31, 2011, the Fund returned 26.14% on an NAV basis and 40.85% on a market price basis. The closing price of the Fund’s shares as of May 31, 2011, was $22.32, which represented a premium of 10.99% to the NAV of $20.11. The closing price of the Fund’s shares as of May 31, 2010, was $17.46, which represented a discount of 0.57% to the NAV of $17.56. The market value of the Fund’s shares fluctuates from time to time and it may be higher or lower than the Fund’s NAV. An important goal of the Fund is to provide long-term returns in line with equity returns but with less volatility. For the period from the Fund’s inception date of July 27, 2007, through May 31, 2011, the Fund’s NAV return on an annualized basis was 13.29%, compared with the annualized return of 0.39% for the S&P 500 Index. Over this same period, the Fund’s annualized volatility has been approximately 9.01%. This compares with annualized volatility of 19.74% for the S&P 500 Index and 4.57% for the Barclays Aggregate Index over the same period. Since inception, on an annualized basis, the Fund has outperformed equities (as measured by the S&P 500 Index) by 12.89 percentage points with less than half the volatility of equities. The volatility is measured by calculating the standard deviation of the percentage changes in the Fund’s daily NAV and then annualizing these percentage changes. The relatively low volatility of the Fund’s NAV is attributable to its high level of diversification across many different asset classes. During the 12-month period ended May 31, 2011, the Fund paid monthly dividends of $0.154 per share, plus a special dividend of $0.027 in December 2010. The most recent dividend represents an annualized distribution rate of 8.28% based on the Fund’s last closing market price of $22.32 as of May 31, 2011. How was the Fund allocated among asset classes during this period, and how did these decisions affect performance? This Fund was created to provide investors the potential to realize a level of return similar to that achieved by equities, but with less volatility. GPAM tracks a large number of equity and fixed income asset classes and, in constructing this portfolio, they seek to use investments that historically have had low correlations to one another. GPAM has attempted to optimize the portfolio by analyzing the historical returns generated by GPAM’s management team in each sector, the volatility of each sector and the correlations among the sectors. GPAM does this in an effort to reduce the risk of the portfolio while providing the potential for an attractive long-term return to their investors. In late 2008 and early 2009, when financial markets were experiencing extreme distress, GPAM, with its ability to thoroughly analyze both asset classes and individual securities, took advantage of some unusual opportunities to invest in structured securities. Accordingly, the Fund was heavily invested in ABS, which represented approximately 46% of the Fund’s total investments as of May 31, 2010. Additionally, almost 23% of the portfolio was in mortgage-backed securities (“MBS”). These ABS and MBS holdings were the main reasons for the Fund’s strong performance during the first half of the 2011 fiscal year. In recent months, the positions in ABS and MBS have been reduced, and these positions have been replaced mainly with equities. The Fund’s equity strategy is a covered call strategy, which provides income as well as participation in the equity market. The increased equity position contributed to the Fund’s performance, and, in a fairly volatile market, the covered call strategy added to total return as well as to income. As of May 31, 2011, equities represented approximately 11% of total investments, ABS 36%, and MBS 19%. During the 2011 fiscal year, especially in the last few months, the Fund’s fixed income investments, mainly corporate bonds, have been important contributors to performance. As of May 31, 2011, investment grade corporate bonds represented approximately 14% of total investments and high yield bonds approximately 15%. All of the asset classes held in the Fund contributed to performance; no asset class detracted during the period covered by this report. 6 l Annual Report l May 31, 2011 GOF l Guggenheim Strategic Opportunities Fund l Questions & Answers continued How did the Fund’s leverage affect performance during this period? Since leverage adds to performance when the cost of leverage is less than the total return generated by investments, the use of leverage contributed to the Fund’s total return during this period. The purpose of leverage (borrowing) is to fund the purchase of additional securities that provide increased income and potentially greater appreciation to common shareholders than could be achieved from an unlevered portfolio. Of course, leverage results in greater NAV volatility and entails more downside risk than an unleveraged portfolio. As of May 31, 2011, the Fund’s leverage was approximately 30% of assets. GPAM employs leverage through three vehicles: reverse repurchase agreements, under which they lend securities and receive in return cash which can be used for additional investments; a committed financing facility through BNP Paribas, a leading European bank; and the Term Asset-Backed Securities Loan Facility (“TALF”) loan program. What is the current outlook for the markets and the Fund, and how is the Fund positioned for this outlook? GPAM believes that the U.S. economy will continue to recover, albeit at a relatively modest pace. Real economic growth in the neighborhood of 3% for 2011 will be driven in part by a tax benefit that allows corporate capital expenditures to be treated as expenses; this may cause growth that would have occurred in 2012 to be pushed into 2011. As the Federal Reserve continues to fight the dual problems of unemployment and a weak housing market, interest rates are likely to remain very low. Credit and other problems, especially in Europe, mean that world economic growth will be modest. Given the Fund’s mandate and its ability to invest across many asset classes, it has been very well suited to take advantage of the opportunities that have prevailed since the summer of 2007 when the Fund was launched. In the name of this Fund—Guggenheim Strategic Opportunities Fund—the key term is “opportunities.” The Fund was designed to invest across a broad array of sectors and securities, and to take advantage of the imbalances and dislocations that often exist in the financial markets. GPAM continues to believe that a portfolio that is highly diversified across many asset classes, such as those represented by the Fund, can be of great value to investors in a wide variety of market conditions. Index Definitions Indices are unmanaged and reflect no expenses. It is not possible to invest directly in an index. The Standard & Poor’s 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Barclays Capital U.S. Aggregate Bond Index represents securities that are U.S. domestic, taxable, and dollar denominated. The index covers the U.S. investment grade fixed rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Corporate High Yield Index is an unmanaged index of below investment grade bonds issued by U.S. corporations. Barclays Capital U.S. Treasury Bill 1-3 Months Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. Risks and Other Considerations The views expressed in this report reflect those of Guggenheim Funds Investment Advisors, LLC and GPAM only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. Below Investment-Grade Securities Risk: The Fund may invest in income securities rated below investment grade or, if unrated, determined by the Sub-Adviser to be of comparable credit quality, which are commonly referred to as “high-yield” or “junk” bonds. Investment in securities of below investment-grade quality involves substantial risk of loss. Income securities of below investment-grade quality are predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal when due and therefore involve a greater risk of default or decline in market value due to adverse economic and issuer-specific developments. Senior and Second Lien Secured Loans Risk: The Fund’s investments in senior loans and second lien secured floating-rate loans are typically below investment grade and are considered speculative because of the credit risk of their issuers. The risks associated with senior loans of below investment-grade quality are similar to the risks of other lower-grade income securities. Second lien loans are second in right of payment to senior loans and therefore are subject to the additional risk that the cash flow of the borrower and any property securing the loan may be insufficient to meet scheduled payments after giving effect to the senior-secured obligations of the borrower. Second lien loans are expected to have greater price volatility and exposure to losses upon default than senior loans and may be less liquid. Annual Report l May 31, 2011 l 7 GOF l Guggenheim Strategic Opportunities Fund l Questions & Answers continued Structured Finance Investments Risk: The Fund’s structured finance investments may include residential and commercial mortgage-related and asset-backed securities issued by governmental entities and private issuers, collateralized debt obligations and risk-linked securities. These securities entail considerable risk, including many of the risks described above (e.g., market risk, credit risk, interest rate risk and prepayment risk). The value of collateralized debt obligations also may change because of changes in the market’s perception of the underlying collateral of the pool, the creditworthiness of the servicing agent for or the originator of the pool, or the financial institution or entity providing credit support for the pool. Returns on risk-linked securities are dependent upon such events as property or casualty damages which may be caused by such catastrophic events as hurricanes or earthquakes or other unpredictable events. Mezzanine Investments Risk: Mezzanine investments are subject to the same risks associated with investment in senior loans, second lien loans and other lower-grade income securities. Mezzanine investments are expected to have greater price volatility than senior loans and second lien loans and may be less liquid. Preferred Stock Risk: Preferred stock is inherently more risky than the bonds and other debt instruments of the issuer, but typically less risky than its common stock. Preferred stocks may be significantly less liquid than many other securities, such as U.S. Government securities, corporate debt and common stock. Convertible Securities Risk: As with all income securities, the market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. Convertible securities also tend to reflect the market price of the underlying stock in varying degrees, depending on the relationship of such market price to the conversion price in the terms of the convertible security. Equity Risk: Common equity securities’ prices fluctuate for a number of reasons, including changes in investors’ perceptions of the financial condition of an issuer, the general condition of the relevant stock market, and broader domestic and international political and economic events. Real Estate Securities Risk: Because of the Fund’s ability to invest in securities of companies in the real estate industry and to make indirect investments in real estate, it is subject to risks associated with the direct ownership of real estate, including declines in the value of real estate; general and local economic conditions; increased competition; and changes in interest rates. Because of the Fund’s ability to make indirect investments in natural resources and physical commodities, and in real property asset companies, the Fund is subject to risks associated with such real property assets, including supply and demand risk, depletion risk, regulatory risk and commodity pricing risk. Personal Property Asset Company Risk: The Fund may invest in personal property asset companies such as special situation transportation assets. The risks of special situation transportation assets include cyclicality of supply and demand for transportation assets and risk of decline in the value of transportation assets and rental values. Private Securities Risk Private securities have additional risk considerations than with investments in comparable public investments. Inflation/Deflation Risk: There is a risk that the value of assets or income from investments will be worth less in the future as inflation decreases the value of money. Dividend Risk: Dividends on common stock and other common equity securities which the Fund may hold are not fixed but are declared at the discretion of an issuer’s board of directors. There is no guarantee that the issuers of the common equity securities in which the Fund invests will declare dividends in the future or that, if declared, they will remain at current levels or increase over time. Portfolio Turnover Risk: The Fund’s annual portfolio turnover rate may vary greatly from year to year. A higher portfolio turnover rate results in correspondingly greater brokerage commissions and other transactional expenses that are borne by the Fund. High portfolio turnover may result in an increased realization of net short-term capital gains by the Fund which, when distributed to common shareholders, will be taxable as ordinary income. Additionally, in a declining market, portfolio turnover may create realized capital losses. Derivatives Risk: The Fund may be exposed to certain additional risks should the Sub-Adviser use derivatives as a means to synthetically implement the Fund’s investment strategies. If the Fund enters into a derivative instrument whereby it agrees to receive the return of a security or financial instrument or a basket of securities or financial instruments, it will typically contract to receive such returns for a predetermined period of time. During such period, the Fund may not have the ability to increase or decrease its exposure. In addition, such customized derivative instruments will likely be highly illiquid, and it is possible that the Fund will not be able to terminate such derivative instruments prior to their expiration date or that the penalties associated with such a termination might impact the Fund’s performance in a material adverse manner. Furthermore, derivative instruments typically contain provisions giving the counterparty the right to terminate the contract upon the occurrence of certain events. If a termination were to occur, the Fund’s return could be adversely affected as it would lose the benefit of the indirect exposure to the reference securities and it may incur significant termination expenses. Foreign Securities and Emerging Markets Risk: Investing in foreign issuers may involve certain risks not typically associated with investing in securities of U.S. issuers due to increased exposure to foreign economic, political and legal developments, including favorable or unfavorable changes in currency exchange rates, exchange control regulations, expropriation or nationalization of assets, imposition of withholding taxes on payments and possible difficulty in obtaining and enforcing judgments against foreign entities. Furthermore, issuers of foreign securities and obligations are subject to different, often less comprehensive, accounting, reporting and disclosure requirements than domestic issuers. The securities and obligations of some foreign companies and foreign markets are less liquid and at times more volatile than comparable U.S. securities, obligations and markets. These risks may be more pronounced to the extent that the Fund invests a significant amount of its assets in companies located in one region and to the extent that the Fund invests in securities of issuers in emerging markets. Heightened risks of investing in emerging markets include: smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; and possible repatriation of investment income and capital. Financial Leverage Risk: Although the use of Financial Leverage by the Fund may create an opportunity for increased after-tax total return for the Common Shares, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with Financial Leverage proceeds are greater than the cost of Financial Leverage, the Fund’s return will be greater than if Financial Leverage had not been used. Conversely, if the income or gains from the securities purchased with such proceeds does not cover the cost of Financial Leverage, the return to the Fund will be less than if Financial Leverage had not been used. Financial Leverage involves risks and special considerations for shareholders, including the likelihood of greater volatility of net asset value and market price 8 l Annual Report l May 31, 2011 GOF l Guggenheim Strategic Opportunities Fund l Questions & Answers continued of and dividends on the Common Shares than a comparable portfolio without leverage; the risk that fluctuations in interest rates on borrowings that the Fund must pay will reduce the return to the Common Shareholders; and the effect of Financial Leverage in a declining market, which is likely to cause a greater decline in the net asset value of the Common Shares than if the Fund were not leveraged, which may result in a greater decline in the market price of the Common Shares. There can be no assurance that a leveraging strategy will be implemented or that it will be successful during any period during which it is employed. In addition to the risks described above, the Fund is also subject to: Income Securities Risk, Foreign Currency Risk, Risks Associated with the Fund’s Covered Call Option Strategy, Risks of Real Property Asset Companies, Private Securities Risk, Investment Funds Risk, Private Investment Funds Risk, Affiliated Investment Funds Risk, Synthetic Investments Risk, Inflation/Deflation Risk, Anti-Takeover Provisions, Market Discount Risk, and Current Developments Risks. Please see www.guggenheimfunds.com/gof for a more detailed discussion about Fund risks and considerations. Annual Report l May 31, 2011 l 9 GOF l Guggenheim Strategic Opportunities Fund Fund Summary | As of May 31, 2011 (unaudited) Fund Statistics Share Price Common Share Net Asset Value Premium/Discount to NAV 10.99% Net Assets Applicable to Common Shares ($000) Total Returns (Inception 7/27/07) Market NAV One Year 40.85% 26.14% Three Year - average annual 24.54% 17.92% Since Inception - average annual 15.64% 13.29% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. For the most recent month-end performance figures, please visit www.guggenheimfunds.com/gof. The investment return and principal value of an investment will fluctuate with changes in the market conditions and other factors so that an investor’s shares, when sold, may be worth more or less than their original cost. Investors should also be aware that these returns were primarily achieved during favorable market conditions and may not be sustainable. % of Long-Term Top Ten Holdings Investments SPDR S&P rust 6.3% Commercial Mortgage Pass-Through Certificates, Series 2006-C7, Class A4 5.8% Airplanes Pass-Through Trust, Series 2001-1A, Class A9 3.5% Lancer Finance Co. SPV Ltd. (British Virgin Islands) 1.8% Aviation Capital Group Trust, Series 2003-2A, Class B1 1.7% Dominos Pizza Master Issuer, LLC, Series 2007-1, Class A2 1.5% Telos CLO Ltd., Series 2006-1A, Class A2 (Cayman Islands) 1.3% Attentus CDO Ltd., Series 2007-3A, Class A1B (Cayman Islands) 1.3% SPDR Dow Jones Industrial Average ETF Trust 1.3% AWAS Aviation Capital Ltd. (Ireland) 1.2% Portfolio composition and holdings are subject to change daily. For more information, please visit www.guggenheimfunds.com/gof. The above summaries are provided for informational purposes only and should not be viewed as recommendations. Past performance does not guarantee future results. *Ratings shown are assigned by one or more Nationally Recognized Statistical Credit Rating Organizations (“NRSRO”), such as Standard & Poor’s, Moody’s and Fitch. The ratings are an indication of an issuer’s creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). When two or more ratings are available, the lower rating is used; and when only one is available, that rating is used. The Non-Rated category consists of securities that have not been rated by an NRSRO. U.S. Treasury securities and U.S. Government Agency securities are not rated but deemed to be equivalent to securities rated AAA/Aaa. 10 l Annual Report l May 31, 2011 GOF l Guggenheim Strategic Opportunities Fund l Portfolio of Investments | May 31, 2011 Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Long-Term Investments – 138.5% Corporate Bonds – 40.2% Advertising – 0.2% $ 400,000 MDC Partners, Inc. (Canada)(a) B+ 11.00% 11/01/2016 11/01/13 @ 106 $ 444,500 Aerospace & Defense – 0.4% Sequa Corp.(b) CCC 11.75% 12/01/2015 12/01/11 @ 106 Airlines - 7.4% Aircraft Certificate Owner Trust, Series 2003-1A, Class D(b) BB+ 6.46% 09/20/2022 N/A Aircraft Certificate Owner Trust, Series 2003-1A, Class E(b) BB+ 7.00% 09/20/2022 N/A America West Airlines 2001-1 Pass-Through Trust, Series 011G(a) BB+ 7.10% 04/02/2021 N/A Atlas Air 1998-1 Pass-Through Trust, Series 1998-1, Class A NR 7.38% 01/02/2018 N/A Atlas Air 1999-1 Pass-Through Trust, Series 99-1, Class A-2 NR 6.88% 07/02/2011 N/A AWAS Aviation Capital Ltd. (Ireland)(a) (b) BBB- 7.00% 10/15/2016 10/18/13 @ 104 Continental Airlines 2007-1 Pass-Through Trust, Series 071C B+ 7.34% 04/19/2014 N/A Delta Air Lines 2011-1 Class A Pass-Through Trust, Class A(a) A- 5.30% 04/15/2019 N/A Global Aviation Holdings, Inc.(a) BB- 14.00% 08/15/2013 08/15/12 @ 111 UAL 2000-1 Pass-Through Trust, Series 001B(a) B 8.03% 07/01/2011 N/A UAL 2009-2A Pass-Through Trust, Series 09-2(a) BBB 9.75% 01/15/2017 N/A Auto Parts & Equipment – 0.1% Exide Technologies(b) B 8.63% 02/01/2018 02/01/15 @ 104 Banks – 7.7% Agfirst Farm Credit Bank(a) (b) (c) A 7.30% – 07/05/11 @ 100 Barclays Bank PLC (United Kingdom)(a) (c) (d) A- 6.28% – 12/15/34 @ 100 BNP Paribas (France)(a) (b) (c) (d) A 7.20% – 06/25/37 @ 100 Comerica Bank A- 7.88% 09/15/2026 N/A Credit Agricole SA (France)(a) (b) (c) (d) BBB+ 6.64% – 05/31/17 @ 100 Fifth Third Bancorp(a) BBB- 8.25% 03/01/2038 N/A KeyCorp Capital III(a) BB 7.75% 07/15/2029 N/A Mellon Capital IV, Series 1(a) (c) (d) A- 6.24% – 06/20/12 @ 100 Northgroup Preferred Capital Corp.(a) (b) (c) (d) A 6.38% – 10/15/17 @ 100 PNC Preferred Funding Trust III(a) (b) (c) (d) BBB 8.70% – 03/15/13 @ 100 Rabobank Nederland NV (Netherlands)(a) (b) (c) (d) AA- 11.00% – 06/30/19 @ 100 Royal Bank of Scotland Group PLC, Series U (United Kingdom)(a) (c) (d) C 7.64% – 09/29/17 @ 100 Susquehanna Capital II(a) BB- 11.00% 03/23/2040 03/23/15 @ 100 US AgBank FCB(a) (b) (c) (d) A 6.11% – 07/10/12 @ 100 Wells Fargo Capital XIII, Series GMTN(a) (c) (d) A- 7.70% – 03/26/13 @ 100 Building Materials – 0.7% Cemex SAB de CV (Mexico)(b) B 9.00% 01/11/2018 01/11/15 @ 105 Commercial Services – 1.6% Bankrate, Inc.(b) B 11.75% 07/15/2015 07/15/13 @ 106 DynCorp International, Inc.(b) B 10.38% 07/01/2017 07/01/14 @ 105 NCO Group, Inc. CCC- 11.88% 11/15/2014 11/15/11 @ 103 PharmaNet Development Group, Inc.(a) (b) B+ 10.88% 04/15/2017 04/15/14 @ 105 See notes to financial statements. Annual Report l May 31, 2011 l 11 GOF l Guggenheim Strategic Opportunities Fund l Portfolio of Investments continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Computers – 0.6% $ 455,000 Compucom Systems, Inc.(b) B 12.50% 10/01/2015 10/01/11 @ 106 $ 488,556 iGate Corp.(b) B+ 9.00% 05/01/2016 05/01/14 @ 105 Stratus Technologies, Inc.(a) B- 12.00% 03/29/2015 04/15/13 @ 1,120 Distribution & Wholesale – 0.7% Baker & Taylor, Inc.(b) CCC+ 11.50% 07/01/2013 07/01/13 @ 100 Intcomex, Inc.(a) B3 13.25% 12/15/2014 12/15/12 @ 107 Diversified Financial Services – 4.7% International Lease Finance Corp.(a) (b) BBB- 7.13% 09/01/2018 N/A Lancer Finance Co. SPV Ltd. (British Virgin Islands)(a) (b) Baa3 5.85% 12/12/2016 N/A Svensk Exportkredit AB (Sweden)(a) (b) (c) A+ 6.38% – 09/27/11 @ 100 Electric – 0.5% Wisconsin Energy Corp.(a) (d) BBB- 6.25% 05/15/2067 05/15/17 @ 100 Engineering & Construction – 0.9% Alion Science and Technology Corp. CCC 10.25% 02/01/2015 02/01/12 @ 103 Entertainment – 2.0% Agua Caliente Band of Cahuilla Indians(b) BB+ 6.35% 10/01/2015 N/A Diamond Resorts Corp.(b) B- 12.00% 08/15/2018 08/15/14 @ 106 Downstream Development Authority of the Quapaw Tribe of Oklahoma(b) B- 12.00% 10/15/2015 10/15/11 @ 109 Lions Gate Entertainment, Inc.(a) (b) B- 10.25% 11/01/2016 11/01/13 @ 105 River Rock Entertainment Authority(a) B- 9.75% 11/01/2011 07/05/11 @ 100 Food – 1.1% BI-LO, LLC / BI-LO Finance Corp.(b) B 9.25% 02/15/2019 02/15/15 @ 105 Bumble Bee Acquisition Corp.(b) B 9.00% 12/15/2017 12/15/14 @ 105 Forest Products & Paper – 0.1% Verso Paper Holdings, LLC / Verso Paper, Inc.(b) B 8.75% 02/01/2019 02/01/15 @ 104 Health Care Services – 0.5% Apria Healthcare Group, Inc.(a) BB+ 11.25% 11/01/2014 11/01/11 @ 106 OnCure Holdings, Inc. B 11.75% 05/15/2017 05/15/14 @ 106 Symbion, Inc.(e) CCC 11.00% 08/23/2015 08/23/12 @ 106 Household Products & Housewares – 0.7% American Achievement Corp.(b) B 10.88% 04/15/2016 10/15/13 @ 105 Housewares – 0.1% American Standards Americas(b) B 10.75% 01/15/2016 01/15/13 @ 105 Insurance – 4.8% Allstate Corp.(a) (d) BBB 6.50% 05/15/2057 05/15/37 @ 100 American Financial Group, Inc.(a) BBB+ 9.88% 06/15/2019 N/A AXA SA (France)(a) (b) (c) (d) BBB 6.46% – 12/14/18 @ 100 See notes to financial statements. 12 l Annual Report l May 31, 2011 GOF l Guggenheim Strategic Opportunities Fund l Portfolio of Investments continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Insurance (continued) $ 700,000 Blue Finance Ltd. (Cayman Islands)(b) (f) (g) BB+ 4.69% 04/10/2012 10/08/11 @ 101 $ 693,140 Ironshore Holdings US, Inc.(a) (b) BBB- 8.50% 05/15/2020 N/A MetLife Capital Trust IV(a) (b) BBB 7.88% 12/15/2037 12/15/32 @ 100 National Life Insurance Co.(a) (b) BBB+ 10.50% 09/15/2039 N/A Penn Mutual Life Insurance Co.(b) A 7.63% 06/15/2040 N/A Progressive Corp.(a) (d) A- 6.70% 06/15/2037 06/15/17 @ 100 Internet – 0.8% GXS Worldwide, Inc. B 9.75% 06/15/2015 06/15/12 @ 105 Investment Companies – 0.7% Offshore Group Investment Ltd. (Cayman Islands) B- 11.50% 08/01/2015 02/01/13 @ 109 Offshore Group Investments Ltd. (Cayman Islands)(b) B- 11.50% 08/01/2015 02/01/13 @ 109 Iron & Steel – 0.1% Standard Steel, LLC/Standard Steel Finance Corp.(b) B 12.00% 05/01/2015 05/01/13 @ 106 Media – 0.3% DCP, LLC/DCP Corp.(b) B+ 10.75% 08/15/2015 08/15/13 @ 105 Mining – 0.6% Midwest Vanadium Pty Ltd. (Australia)(b) B- 11.50% 02/15/2018 02/15/15 @ 106 Packaging & Containers – 0.9% Pregis Corp. CCC 12.38% 10/15/2013 10/15/11 @ 103 Pretium Packaging LLC / Pretium Finance, Inc.(b) B 11.50% 04/01/2016 04/01/14 @ 106 Retail – 0.9% CKE Restaurants, Inc. B- 11.38% 07/15/2018 07/15/14 @ 106 Liz Claiborne, Inc.(b) B- 10.50% 04/15/2019 04/15/14 @ 105 Software – 0.1% Open Solutions, Inc.(b) CCC+ 9.75% 02/01/2015 02/01/12 @ 102 Telecommunications – 0.8% Clearwire Communications, LLC/Clearwire Finance, Inc.(b) CCC+ 12.00% 12/01/2015 12/01/12 @ 106 CommScope, Inc.(b) B 8.25% 01/15/2019 01/15/15 @ 104 Transportation – 0.2% United Maritime Group, LLC/United Maritime Group Finance Corp.(a) B 11.75% 06/15/2015 12/15/12 @ 106 Total Corporate Bonds – 40.2% (Cost $72,701,639) Asset Backed Securities – 50.2% Automobile – 0.0% Bush Truck Leasing LLC, Class C(b) NR 5.00% 09/25/2018 N/A See notes to financial statements. Annual Report l May 31, 2011 l 13 GOF l Guggenheim Strategic Opportunities Fund l Portfolio of Investments continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Aspen Funding I Ltd., Series 2002-1A, Class A1L (Cayman Islands)(b) (f) A 0.89% 07/10/2037 N/A $ 1,121,804 Commodore CDO I Ltd., Series 1A, Class A (Cayman Islands)(b) (f) BBB 0.78% 02/24/2034 N/A Coronado CDO Ltd., Series 1A, Class A1 (Cayman Islands)(b) (f) BB+ 0.77% 09/04/2038 N/A Diversified Asset Securitization Holdings III, Series 1A, Class A2 (Cayman Islands)(b) A 7.42% 07/05/2036 N/A Duke Funding Ltd., Series 2003-5A, Class 1W (Cayman Islands)(b) (f) CCC 0.82% 08/07/2033 N/A MWAM CBO Ltd., Series 2001-1A, Class A (Cayman Islands)(b) (f) AA 1.00% 01/30/2031 N/A Putnam Structured Product CDO, Series 2002-1A, Class A2 (Cayman Islands)(b) (f) BB+ 0.88% 01/10/2038 N/A Putnam Structured Product CDO, Series 2003-A1LT, Class A1 (Cayman Islands)(b) (f) BB- 0.65% 10/15/2038 N/A Saybrook Point CBO Ltd., Series 2001-1A, Class A (Cayman Islands)(b) (f) BB 0.74% 02/25/2031 N/A Collateralized Loan Obligation – 19.5% Alm Loan Funding, Series 2010-3A, Class C (Cayman Islands)(b) (f) Baa2 4.26% 11/20/2020 N/A ARCC Commercial Loan Trust, Series 2006-1A, Class C(b) (f) BB+ 1.01% 12/20/2019 N/A Armstrong Loan Funding Ltd., Series 2008-1A, Class B (Cayman Islands)(b) (f) AA+ 1.27% 08/01/2016 N/A Black Diamond CLO Ltd., Series 2006-1A, Class B (Cayman Islands)(b) (f) A+ 0.66% 04/29/2019 N/A Black Diamond CLO Ltd., Series 2006-1A, Class C (Cayman Islands)(b) (f) BBB+ 0.96% 04/29/2019 N/A Business Loan Express, Series 2006-AA, Class A(a) (b) (f) AAA 0.44% 10/20/2038 N/A Business Loan Express, Series 2007-AA, Class A(b) (f) AAA 0.60% 10/20/2040 05/20/20 @ 100 CapitalSource Commercial Loan Trust, Series 2006-2A, Class C(b) (f) BBB+ 0.88% 09/20/2022 07/20/12 @ 100 CapitalSource Commercial Loan Trust, Series 2006-2A, Class D(b) (f) B+ 1.72% 09/20/2022 N/A Churchill Financial Cayman Ltd., Series 2007-1A, Class C (Cayman Islands)(b) (f) A+ 1.54% 07/10/2019 N/A Churchill Financial Cayman Ltd., Series 2007-1A, Class D2 (Cayman Islands)(b) BBB+ 8.37% 07/10/2019 N/A Cratos CLO Ltd., Series 2007-1A, Class C (Cayman Islands)(b) (f) AA- 1.36% 05/19/2021 N/A DFR Middle Market CLO Ltd., Series 2007-1A, Class C(b) (f) A 2.57% 07/20/2019 N/A Eastland CLO Ltd., Series 2007-1A, Class A2B (Cayman Islands)(a) (b) (f) A+ 0.60% 05/01/2022 N/A Emporia Preferred Funding, Series 2005-1A, Class B1 (Cayman Islands)(b) (f) AA- 0.84% 10/12/2018 N/A Emporia Preferred Funding, Series 2005-1A, Class C (Cayman Islands)(b) (f) A- 1.24% 10/12/2018 N/A FM Leveraged Capital Fund, Series 2005-1A, Class B (Cayman Islands)(b) (f) A+ 0.86% 08/01/2017 N/A Friedbergmilstein Private Capital Fund, Series 2004-1A, Class B2 (Cayman Islands)(b) AA 5.41% 01/15/2019 N/A GSC Partners CDO Fund Ltd., Series 2006-7A, Class C (Cayman Islands)(b) (f) BBB+ 1.26% 05/25/2020 N/A MC Funding Ltd. / MC Funding 2006-1, LLC, Series 2006-1A, Class C (Cayman Islands)(b) (f) Baa3 1.26% 12/20/2020 N/A Mountain View Funding CLO, Series 2007-3A, Class A2 (Cayman Islands)(b) (f) AAA 0.62% 04/16/2021 N/A Nantucket CLO Ltd., Series 2006-1A, Class B (Cayman Islands)(b) (f) AA 0.68% 11/24/2020 N/A Navigator CDO Ltd., Series 2004-1A, Class B2 (Cayman Islands)(b) BB+ 5.59% 01/14/2017 N/A Rosedale CLO Ltd., Series I-A, Class AIJ (Cayman Islands)(b) (f) A+ 0.68% 07/24/2021 N/A Sargas CLO II Ltd., Series 2006-1A, Class E (Cayman Islands)(f) B+ 4.27% 10/20/2018 N/A Standard Chartered PLC (United Kingdom)(f) NR 0.29% 01/09/2013 N/A Stanfield Modena CLO Ltd., Series 2004-1A, Class C (Cayman Islands)(b) (f) BBB- 1.56% 09/22/2016 N/A Start CLO Ltd., Series 2006-2, Class C (Cayman Islands)(f) A+ 1.06% 06/29/2012 N/A Start CLO Ltd., Series 2006-2, Class D (Cayman Islands)(f) BBB+ 2.16% 06/29/2012 N/A Start CLO Ltd., Series 2008-5X, Class C (Cayman Islands) NR 22.14% 01/09/2013 N/A TCW Global Project Fund, Series 2004-1A, Class A1 (Cayman Islands)(b) (f) AAA 1.18% 06/15/2016 N/A TCW Global Project Fund, Series 2004-1A, Class B1 (Cayman Islands)(b) (f) BBB 2.23% 06/15/2016 N/A See notes to financial statements. 14 l Annual Report l May 31, 2011 GOF l Guggenheim Strategic Opportunities Fund l Portfolio of Investments continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Collateralized Loan Obligation (continued) $ 1,000,000 TCW Global Project Fund, Series 2005-1A, Class B2 (Cayman Islands)(b) A 5.79% 09/01/2017 N/A $ 848,580 Telos CLO Ltd., Series 2006-1A, Class A2 (Cayman Islands)(a) (b) (f) AA+ 0.69% 10/11/2021 N/A Telos CLO Ltd., Series 2006-1A, Class B (Cayman Islands)(a) (b) (f) A+ 0.78% 10/11/2021 N/A Zohar CDO, Series 2007-3A, Class A2 (Cayman Islands)(b) (f) BB+ 0.86% 04/15/2019 N/A Commercial Real Estate – 0.9% Wrightwood Capital Real Estate CDO Ltd., Series 2005-1A, Class A1 (Cayman Islands)(b) (f) AAA 0.58% 11/21/2040 N/A Commercial Receivables – 1.4% FCC Financing Subsidiary, LLC, Series 2010-1A, Class B(b) (f) NR 12.95% 03/31/2017 N/A HFG Healthco-4, LLC, Series 2006-1A, Class A(b) (f) Aa2 0.59% 06/05/2012 N/A Credit Card – 2.5% LCP Rights Trust, Series 2010-1, Class A BB 14.55% 07/17/2017 N/A LCP Rights Trust, Series 2010-1, Class C B 19.21% 07/17/2017 N/A LCP Rights Trust, Series 2010-1, Class D BB 14.55% 01/15/2016 N/A LCP Rights Trust, Series 2010-1, Class F B 19.21% 01/15/2016 N/A LCP Rights Trust, Series 2010-1, Class G BB 11.71% 09/18/2018 N/A LCP Rights Trust, Series 2010-1, Class H BB 14.56% 09/18/2018 N/A LCP Rights Trust, Series 2010-1, Class I NR 18.29% 09/18/2018 N/A Financial – 0.0% Blue Falcon, Series A-2(b) NR 3.21% 12/25/2016 N/A Insurance – 2.1% 321 Henderson Receivables I, LLC, Series 2007-3A, Class A(a) (b) BBB 6.15% 10/15/2048 08/15/35 @ 100 321 Henderson Receivables I, LLC, Series 2008-1A, Class A(a) (b) AA+ 6.19% 01/15/2044 06/15/24 @ 100 321 Henderson Receivables I, LLC, Series 2008-1A, Class B(a) (b) AA 8.37% 01/15/2046 02/15/28 @ 100 321 Henderson Receivables I, LLC, Series 2008-1A, Class C(b) A 9.36% 01/15/2048 07/15/29 @ 100 321 Henderson Receivables I, LLC, Series 2008-1A, Class D(b) BBB 10.81% 01/15/2050 05/15/31 @ 100 Other – 0.8% Glenn Pool Oil & Gas Trust NR 6.00% 08/02/2021 N/A Student Loan – 0.1% MRU Student Loan Trust, Series 2008-A, Class A1A(b) AAA 7.40% 01/25/2041 N/A MRU Student Loan Trust, Series 2008-A, Class B(b) (f) AA 5.77% 01/25/2041 N/A MRU Student Loan Trust, Series 2008-1A, Class C(b) (f) A 7.77% 01/25/2041 N/A Timeshare – 2.1% Diamond Resorts Owner Trust, Series 2009-1, Class A(a) (b) A 9.31% 03/20/2026 11/20/13 @ 100 Sierra Receivables Funding Co., Series 2006-1A, Class A1(a) (b) BBB- 5.84% 05/20/2018 06/20/12 @ 100 Silverleaf Finance, LLC, Series 2010-A, Class B(b) BBB 8.00% 07/15/2022 09/15/15 @ 100 Silverleaf Finance, LLC, Series 2011-A, Class A(b) NR 9.00% 06/15/2023 N/A See notes to financial statements. Annual Report l May 31, 2011 l 15 GOF l Guggenheim Strategic Opportunities Fund l Portfolio of Investments continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Transportation – 9.8% Aircraft Lease Securitisation Ltd., Series 2007-1A, Class G3 (Channel Islands)(a) (b) (f) A- 0.47% 05/10/2032 N/A $ 1,757,032 Airplanes Pass-Through Trust, Series 2001-1A, Class A9(a) (f) CCC 0.75% 03/15/2019 N/A Aviation Capital Group Trust, Series 2000-1A, Class A1(b) (f) BB 0.68% 11/15/2025 N/A Aviation Capital Group Trust, Series 2003-2A, Class B1(a) (b) (f) BBB 3.20% 09/20/2033 N/A Blade Engine Securitization Ltd., Series 2006-1A, Class B (Cayman Islands)(b) (f) BBB+ 3.20% 09/15/2041 N/A Helios Finance LP, Series 2007-S1, Class B1 (Cayman Islands)(b) (f) BBB 0.90% 10/20/2014 N/A Lease Investment Flight Trust, Series 1, Class A3(a) (f) B+ 0.63% 07/15/2016 N/A Vega Containervessel PLC, Series 2006-1A, Class A (Ireland)(a) (b) Ba3 5.56% 02/10/2021 N/A Trust Preferred Stock – 1.8% Attentus CDO Ltd., Series 2007-3A, Class A1B (Cayman Islands)(b) (f) AAA 0.55% 10/11/2042 N/A Whole Business – 5.1% Adams Outdoor Advertising LP, Series 2010-1, Class B(a) (b) Ba2 8.84% 12/20/2040 N/A Adams Outdoor Advertising LP, Series 2010-1, Class C(a) (b) B3 10.76% 12/20/2040 N/A Cajun Global LLC, Series 2011-1A, Class A2(a) (b) BBB 5.96% 02/20/2041 N/A Dominos Pizza Master Issuer, LLC, Series 2007-1, Class A2(a) (b) BBB- 5.26% 04/25/2037 04/25/12 @ 100 NuCO2 Funding, LLC, Series 2008-1A, Class A1(b) Baa2 7.25% 06/25/2038 N/A Sonic Capital LLC, Series 2011-1A, Class A2(a) (b) BBB 5.44% 05/20/2041 N/A Total Asset Backed Securities – 50.2% (Cost $85,876,520) Collateralized Mortgage Obligations – 26.4% Commercial Mortgage Backed Securities – Traditional – 22.0% Banc of America Commercial Mortgage, Inc., Series 2003-2, Class G(b) (f) A- 5.34% 03/11/2041 N/A Banc of America Commercial Mortgage, Inc., Series 2004-5, Class B(a) (f) AA+ 5.06% 11/10/2041 N/A Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AJ(a) (f) BBB+ 5.15% 10/10/2045 N/A Bear Stearns Commercial Mortgage Securities, Series 2005-PW10, Class AJ(a) (f) BB+ 5.47% 12/11/2040 N/A Citigroup Commercial Mortgage Trust, Series 2004-C2, Class E(b) (f) A- 5.02% 10/15/2041 N/A Citigroup Commercial Mortgage Trust, Series 2007-C6, Class AM(f) BBB+ 5.70% 12/10/2049 N/A Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AJ(a) (f) A3 5.22% 07/15/2044 N/A Commercial Mortgage Pass-Through Certificates, Series 2006-C7, Class A4(a) (f) (i) AAA 5.75% 06/10/2046 N/A Commercial Mortgage Pass-Through Certificates, Series 2006-C7, Class AM(a) (f) A 5.78% 06/10/2046 N/A Commercial Mortgage Pass-Through Certificates, Series 2006-CN2A, Class F(a) (b) (f) CCC+ 5.57% 02/05/2019 N/A Credit Suisse Mortgage Capital Certificates, Series 2006-C3, Class AM(a) (f) BBB- 5.82% 06/15/2038 N/A GS Mortgage Securities Corp. II, Series 2001-GL3A, Class E(b) (f) A2 6.85% 08/05/2018 N/A GS Mortgage Securities Corp. II, Series 2007-EOP, Class H(a) (b) (f) BBB- 3.58% 03/06/2020 N/A JP Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3, Class AJ(a) (f) BBB 4.97% 08/15/2042 N/A JP Morgan Chase Commercial Mortgage Securities Corp., Series 2007-LD11, Class AM(a) (f) BB+ 5.82% 06/15/2049 N/A Morgan Stanley Capital I, Series 2005-HQ6, Class AJ(a) (f) A- 5.07% 08/13/2042 N/A Morgan Stanley Capital I, Series 2005-IQ9, Class C A- 4.91% 07/15/2056 N/A Morgan Stanley Capital I, Series 2006-HQ10, Class AM(a) Aa2 5.36% 11/12/2041 N/A Morgan Stanley Capital I, Series 2006-IQ12, Class AM(a) A 5.37% 12/15/2043 N/A Morgan Stanley Capital I, Series 2006-T23, Class AM(a) (f) A+ 5.80% 08/12/2041 N/A See notes to financial statements. 16 l Annual Report l May 31, 2011 GOF l Guggenheim Strategic Opportunities Fund l Portfolio of Investments continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Commercial Mortgage Backed Securities – Traditional (continued) TIAA Seasoned Commercial Mortgage Trust, Series 2007-C4, Class AJ(a) (f) A+ 5.98% 08/15/2039 N/A $ 2,046,480 Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class AJ(a) (f) BBB- 5.15% 07/15/2042 N/A Wachovia Bank Commercial Mortgage Trust, Series 2005-C21, Class AJ(a) (f) A- 5.20% 10/15/2044 N/A Commercial Mortgage Backed Security – Military Housing – 0.9% Hampton Roads PPV, LLC(a) (b) Ba2 6.07% 12/15/2041 N/A Hampton Roads PPV, LLC(a) (b) Ba2 6.17% 06/15/2053 N/A Commercial Mortgage Backed Security – Non-Traditional – 0.4% Timberstar Trust, Series 2006-1A, Class C(a) (b) A 5.88% 10/15/2036 N/A Residential Mortgage Backed Securities – 3.1% Asset Backed Funding Certificates, Series 2005-AQ1, Class A6(a) (h) AAA 4.78% 06/25/2035 04/25/21 @ 100 Countrywide Home Equity Loan Trust, Series 2004-S, Class 1A(f) CCC 0.44% 02/15/2030 N/A Deutsche ALT-A Securities, Inc. Alternate Loan Trust, Series 2006-AB4, Class A1A(f) CCC 6.01% 10/25/2036 01/25/18 @ 100 GSAA Trust, Series 2007-5, Class 1F2A(a) (f) CCC 5.79% 03/25/2047 05/25/29 @ 100 IndyMac Index Mortgage Loan Trust, Series 2006-AR9, Class 3A1(f) Caa1 5.27% 06/25/2036 05/25/20 @ 100 New Century Home Equity Loan Trust, Series 2004-A, Class AII9(f) BBB+ 5.23% 08/25/2034 08/25/18 @ 100 TBW Mortgage Backed Pass-Through Certificates, Series 2006-6, Class A3(h) D 5.75% 01/25/2037 05/25/18 @ 100 TBW Mortgage Backed Pass-Through Certificates, Series 2006-6, Class A5B(h) D 6.04% 01/25/2037 05/25/18 @ 100 Total Collateralized Mortgage Obligations – 26.4% (Cost $45,555,195) Term Loans – 3.1% (j) Electronics – 0.2% Clientlogic Corp.(f) B+ 5.79% 01/30/2014 N/A Health Care, Education & Childcare – 0.5% Embanet(f) CCC 3.28% 06/28/2012 N/A Leisure – 0.7% Bushnell Performance Optics(f) BB- 4.57% 08/24/2013 N/A Retail – 0.8% Deb Shops, Inc.(f) CCC 10.00% 04/23/2014 N/A Mattress Holding Corp.(f) B 2.56% 10/23/2014 N/A Targus Group International, Inc.(f) B 9.75% 05/25/2016 N/A Technology – 0.9% Flexera Software, Inc.(f) BB- 7.50% 01/20/2017 N/A Information Global Solutions(f) NR 6.44% 03/02/2014 N/A Sirva Worldwide, Inc.(f) B 10.75% 03/17/2017 N/A Transportation – 0.0% Carey International, Inc.(f). NR 9.00% 01/25/2014 N/A Total Term Loans – 3.1% (Cost $6,332,196) See notes to financial statements. Annual Report l May 31, 2011 l 17 GOF l Guggenheim Strategic Opportunities Fund l Portfolio of Investments continued Number Rating of Shares Description (S&P)* Coupon Value Preferred Stocks – 2.7% Banks – 0.6% BB&T Capital Trust VI(a) BBB 9.60% $ 1,063,200 Diversified Financial Services – 0.6% Deutsche Bank Contingent Capital Trust II(a) BBB+ 6.55% Lehman Brothers Holdings, Inc., Series J(k) NR 7.95% Insurance – 0.3% Aegon NV PFD (Netherlands)(a) BBB 6.38% ING Groep NV (Netherlands)(a) B 7.05% Telecommunications – 0.6% Centaur Funding Corp. (Cayman Islands)(b) Baa3 9.08% Transportation – 0.6% Seaspan Corp., Series C (Marshall Islands) NR 9.50% Total Preferred Stocks – 2.7% (Cost $5,704,813) Exchange Traded Funds – 15.8% Financial Select Sector SPDR Fund(a) (l) iShares Dow Jones US Real Estate Index Fund(a) (l) PowerShares QQQ Trust, Series 1(a) (l) ProShares Ultra S&P500(a) (l) SPDR Dow Jones Industrial Average ETF Trust(a) (l) SPDR S&P rust(a) (l) SPDR S&P Retail ETF(a) (l) Utilities Select Sector SPDR Fund(a) (l) (Cost $27,666,745) Exchange Traded Notes – 0.1% Equity Fund – 0.1% iPATH S&P -Term Futures ETN(a) (l) (m) (Cost $172,131) Total Long-Term Investments – 138.5% (Cost $244,009,239) See notes to financial statements. 18 l Annual Report l May 31, 2011 GOF l Guggenheim Strategic Opportunities Fund l Portfolio of Investments continued Number Rating Optional Call of Shares Description (S&P)* Coupon Maturity Provisions** Value Short-Term Investments – 2.6% Money Market – 2.1% Federated Prime Obligation Fund $ 4,019,312 (Cost $4,019,312) Principal Amount Municipal Bonds – 0.5% Michigan – 0.5% $ 400,000 Michigan Finance Authority State Aid Revenue Notes, School District of the City of Detroit, Series 2011A-1 SP-1 6.45% 02/20/2012 N/A Michigan Finance Authority State Aid Revenue Notes, School District of the City of Detroit, Series 2011A-2 SP-1 6.65% 03/20/2012 N/A (Cost $880,000) Short-Term Investments – 2.6% (Cost $4,899,312) Total Investments – 141.1% (Cost $248,908,551) Other Assets in excess of Liabilities – 2.2% Total Value of Options Written – (0.2%) (Premiums received – $383,942) Borrowings – (12.0%) Reverse Repurchase Agreements – (25.4%) TALF Loan – (5.7%) Net Assets – 100.0% $ 187,332,803 AB – Stock Company CBO – Collateralized Bond Obligation CDO – Collateralized Debt Obligation CLO – Collateralized Loan Obligation FCB – Farmers Credit Bureau LLC – Limited Liability Company LP – Limited Partnership N/A- Not Available NV – Publicly Traded Company PLC – Public Limited Company PPV – Public/private venture Pty Ltd. – Propriety Limited SA – Corporation S&P – Standard & Poor’s SAB de CV – Publicly Traded Company SPV – Special Purpose Vehicle * Ratings shown are per Standard & Poor’s, Moody’s or Fitch. Securities classified as NR are not rated. (For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. is provided. Likewise, for securities not rated by Standard & Poor’s Rating Group and Moody’s Investor Services, Inc., the rating by Fitch Ratings is provided.) All ratings are unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) All or a portion of these securities have been physically segregated in connection with borrowings, unfunded commitments and reverse repurchase agreements. As of May 31, 2011, the total amount segregated was $158,690,792. (b) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, these securities amounted to $124,540,460, which represents 66.5% of net assets applicable to common shares. (c) Perpetual maturity. (d) Security has a fixed rate coupon which will convert to a floating or variable rate coupon on a future date. (e) The issuer of this security may elect to pay interest entirely in cash, entirely by issuing payment-in-kind shares or pay 50% of the interest in cash and 50% of the interest by issuing payment-in-kind shares. (f) Floating or variable rate coupon. The rate shown is as of May 31, 2011. (g) Risk-Linked Security – A risk-linked security is issued by insurance companies and insurance related special purpose vehicles that apply securitization techniques to catastrophic property and casualty damages. The security is typically a debt obligation for which the return of principal and the payment of interest are contingent on the non-occurrence of a pre-defined “trigger event.” Depending on the specific terms and structure of the security, this trigger could be the result of a hurricane, earthquake or some other catastrophic event. (h) Security is a “Step-up” bond where the coupon increases or steps up at a predetermined date. The rate shown reflects the rate in effect at he end of the reporting period. (i) All or a portion of this security was acquired, and has been physically segregated in connection with the Fund’s participation in the Term Asset-Backed Securities Loan Facility program (the “TALF program”) operated by the Federal Reserve Bank of New York. At May 31, 2011, the total amount physically segregated was $15,042,630. See notes to financial statements. (j) Term loans held by the Fund have a variable interest rate feature which is periodically adjusted based on an underlying interest rate benchmark. In addition, term loans may include mandatory and/or optional prepayment terms. As a result, the actual maturity dates of the loan may be different than the amounts disclosed in the portfolio of investments. Term loans may be considered restricted in that the Fund may be contractually obligated to secure approval from the Agent Bank and/or Borrower prior to the sale or disposition of loan. (k) Non-income producing as security is in default. (l) All or a portion of this security position represents cover for outstanding options written. (m) Non-income producing security. See notes to financial statements. Annual Report l May 31, 2011 l 19 GOF l Guggenheim Strategic Opportunities Fund l Portfolio of Investments (unaudited) continued Contracts (100 shares Expiration Exercise per contract) Options Written (m) Month Price Value Call Options Written - (0.2%) Financial Select Sector SPDR Fund June 2011 $ 16.00 $ (11,326) 28 iPATH S&P id-Term Futures ETF June 2011 iShares Dow Jones US Real Estate Index Fund June 2011 SPDR S&P rust June 2011 Powershares QQQ Trust, Series 1 June 2011 ProShares Ultra S&P 500 June 2011 SPDR Dow Jones Industrial Average ETF June 2011 SPDR S&P Retail ETF June 2011 Utilities Select Sector SPDR Fund June 2011 Total Value of Call Options Written $ (408,713) (Premiums received $383,942) See notes to financial statements. 20 l Annual Report l May 31, 2011 GOF l Guggenheim Strategic Opportunities Fund l Statement of Assets and Liabilities | May 31, 2011 Assets Investments in securities, at value (cost $248,908,551) $ 264,329,646 Securities sold receivable Interest receivable Cash Unrealized appreciation on swaps Restricted cash Dividends receivable Other assets Total assets Liabilities Reverse repurchase agreements Borrowings Payable on TALF Loan Payable for securities purchased Options written, at value (premiums received of $383,942) Advisory fee payable Interest due on borrowings Unrealized depreciation on unfunded commitments Administration fee payable Accrued expenses and other liabilities Total liabilities Net Assets $ 187,332,803 Composition of Net Assets Common stock, $.01 par value per share; unlimited number of shares authorized, 9,317,708 shares issued and outstanding $ 93,177 Additional paid-in capital Accumulated net realized gain on investments, options, futures and swaps Accumulated net unrealized appreciation on investments, options, swaps and unfunded commitments Accumulated undistributed net investment income Net Assets $ 187,332,803 Net Asset Value (based on 9,317,708 common shares outstanding) $ 20.11 See notes to financial statements. Annual Report l May 31, 2011 l 21 GOF l Guggenheim Strategic Opportunities Fund l Statement of Operations | For the Year Ended May 31, 2011 Investment Income Interest $ 22,125,499 Dividends Total income $ 22,693,326 Expenses Investment advisory fee Interest expense Professional fees Fund accounting fee Trustees’ fees and expenses Printing expense Administration fee Custodian fee Line of credit fee NYSE listing fee Transfer agent fee Insurance Miscellaneous Total expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Options, Swaps and Unfunded Commitments Net realized gain (loss) on: Investments Options Swaps Net change in unrealized appreciation (depreciation) on: Investments Options Swaps Unfunded commitments Net realized and unrealized gain on investments, options, swaps and unfunded commitments Net Increase in Net Assets Resulting from Operations $ 40,950,357 See notes to financial statements. 22 l Annual Report l May 31, 2011 GOF l Guggenheim Strategic Opportunities Fund l Statement of Changes in Net Assets | For the For the Year Ended Year Ended May 31, 2011 May 31, 2010 Increase in Net Assets from Operations Net investment income $ 17,957,705 $ 16,099,616 Net realized gain on investments, options, foreign currency transaction, futures and swaps Net change in unrealized appreciation on investments, options, swaps and unfunded commitments Net increase in net assets resulting from operations Distributions to Common Shareholders From net investment income Capital Share Transactions Reinvestment of dividends Net increase from capital share transactions Total increase in net assets Net Assets Beginning of period End of period (including accumulated undistributed net investment income of $917,740 and $860,558, respectively) $ 187,332,803 $ 161,783,388 See notes to financial statements. Annual Report l May 31, 2011 l 23 GOF l Guggenheim Strategic Opportunities Fund l Statement of Cash Flows | For the Year Ended May 31, 2011 Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ 40,950,357 Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Used by Operating and Investing Activities: Net unrealized appreciation on investments Net unrealized depreciation on options Net unrealized depreciation on swaps Net unrealized depreciation on unfunded commitments Net accretion of bond discount and amortization of bond premium Net realized gain on investments Paydowns received Net realized loss on options Purchase of long-term investments Cost of written options closed Premiums received on call options written Proceeds from sale of long-term investments Net purchases of short-term investments Decrease in dividends receivable Increase in interest receivable Increase in securities sold receivable Increase in other assets Increase in payable for securities purchased Decrease in interest due on borrowings Increase in advisory fee payable Increase in administration fee payable Increase in accrued expenses and other liabilities Net Cash Used by Operating and Investing Activities Cash Flows From Financing Activities: Distributions to common shareholders Net increase in reverse repurchase agreements Decrease in payable on TALF loan Proceeds from borrowings Payments made on borrowings Net Cash Used in Financing Activities Net decrease in cash Cash at Beginning of Period Cash at End of Period (including restricted cash) $ 2,052,101 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest $ 1,380,534 Supplemental Disclosure of Non Cash Financing Activity: Dividend reinvestment $ 1,969,567 See notes to financial statements. 24 l Annual Report l May 31, 2011 GOF l Guggenheim Strategic Opportunities Fund l Financial Highlights | For the period For the For the For the July 27, 2007* Per share operating performance Year Ended Year Ended Year Ended through for a common share outstanding throughout the period May 31, 2011 May 31, 2010 May 31, 2009 May 31, 2008 Net asset value, beginning of period $ (b) Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) on investments, options, futures, swaps and unfunded commitments ) ) Total from investment operations ) ) Common share offering expenses charged to paid-in-capital – – – ) Distributions to Common Shareholders From and in excess of net investment income ) Return of capital – – ) ) Total distributions ) Net asset value, end of period $ Market value, end of period $ Total investment return(c) Net asset value % % -18.37
